Citation Nr: 0720804	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
for accrued benefits purposes.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1969.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The claim for service connection for the cause of the 
veteran's death is in part based on alleged in-service 
exposure to herbicides.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that affects the 
appellant's claim.  VA is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, a stay has been imposed 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
presumed exposure is the receipt of the Vietnam Service Medal 
or service on a vessel off the shore of Vietnam.  The 
appellant's current appeal regarding the veteran's alleged 
in-service exposure to herbicides is affected by this stay.  
Once the stay is lifted, this issue will be adjudicated.


REMAND

When the appellant, as a surviving spouse, filed her 
application for Dependency and Indemnity Compensation (DIC) 
in January 2004, in addition to filing a claim of service 
connection for the cause of the veteran's death, she also 
filed a claim for accrued benefits.  The appellant contended 
that the veteran had pending claims at the time of his death.  
The application was timely filed within one year after the 
date of death (December 14, 2003).  See 38 C.F.R. § 3.1000(c) 
(2006).

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  While an accrued benefits claim is separate 
from the veteran's claim filed prior to death, the accrued 
benefits claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

In this case, the veteran had two claims pending at the time 
of his death.  By a May 2003 rating decision, the RO 
increased the disability rating to 30 percent for the 
veteran's service-connected PTSD.  In October 2003, the 
veteran submitted a VA Form 9 that was accepted by the RO as 
a notice of disagreement (NOD) as to the assigned 30 percent 
rating.  Prior to the RO's acknowledgement of the NOD, the 
veteran passed away.  Thus, at the time of his death, the 
veteran's PTSD rating claim was pending.  Additionally, in 
the October 2003 submission, the veteran filed a claim for a 
TDIU.  The TDIU claim was never developed and was therefore 
pending at the time of the veteran's death.  Accordingly, 
because the veteran had two claims pending at the time of his 
death, the accrued benefits issue is a potentially viable 
issue.

(The appellant's representative also contends that a claim of 
service connection for diabetes was pending at the time of 
the veteran's death.  Although the veteran had applied for 
such a benefit in May 1998, the claim was withdrawn in May 
2001.  Consequently, no such claim was pending.  (The 
representative maintains that the veteran's then-appointed 
service organization did not have authority to withdraw 
without written consent from the veteran.  This assessment 
would be accurate had the veteran already filed a notice of 
disagreement or substantive appeal, see 38 C.F.R. § 20.204(c) 
(2000); however, no notice of disagreement or substantive 
appeal had been filed.  The RO was preparing to develop the 
claim when the then-appointed representative made it clear 
that the veteran no longer wanted to pursue the claim.))

In the November 2004 rating decision, along with claim of 
service connection for the veteran's cause of death, the 
appellant's claim for accrued benefits was denied.  In a 
substantive appeal filed in conjunction with the appeal of 
the DIC claim, the appellant's representative made arguments 
regarding accrued benefits.  Although the arguments primarily 
addressed the 1998 claim of service connection for diabetes, 
when liberally construed, this document may be taken to be a 
NOD with the November 2004 denial of accrued benefits.  The 
RO addressed the cause of death claim in an October 2005 
statement of the case (SOC), but there is no indication that 
a SOC has been issued on the question of entitlement to 
accrued benefits.  A SOC is required when a claimant protests 
an adverse determination.  38 C.F.R. § 19.26 (2006).  
Therefore, the issuance of a SOC is required regarding the 
accrued benefits matters and the Board must remand the two 
issues for such an action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following 
action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2006) 
regarding the PTSD and TDIU accrued 
benefits issues, unless the matters are 
resolved by granting the full benefits 
sought, or by the appellant's withdrawal 
of the notice of disagreement.  If, and 
only if, the appellant files a timely 
substantive appeal should these two 
issues be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

